DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (2002/0163812).
Regarding claim 1, Tseng discloses a support base, comprising:
a connector hub (1, figure 2) having a top end, a bottom end spaced apart from the top end, and a chamber wall extending between the top end and the bottom end and defining a chamber (a space between 1 and 11, figure 2);
a power interface set (31, figure 2) positioned in the chamber (figure 3), wherein a maximum outer diameter of the power interface set is less than an inner diameter of the chamber such that an annular support gap is defined between the power interface set and the chamber wall.
	Regarding claim 5, a casing (11, figure 2) comprising a top end (112); a bottom end spaced apart from the top end; and a lumen (14, figure 2) extending from a top end .
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-3, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delmas et al. (10,128,645).
Regarding claim 1, Delmas et al. disclose a support base, comprising:
a connector hub (50, figure 1) having a top end, a bottom end spaced apart from the top end, and a chamber wall extending between the top end and the bottom end and defining a chamber;
a power interface set (a ground pin of 52 (not labeled, figure 1) positioned in the chamber (figure 1), wherein a maximum outer diameter of the power interface set is less than an inner diameter of the chamber such that an annular support gap is defined between the power interface set and the chamber wall.
Regarding claim 2, a cover plate (10, figure 1) coupled to the top end of the connector hub (figure 9), wherein the cover plate further comprises a cover plate hole (13, figure 1) axially aligned with the power interface set, wherein an electrically contactable top end of the power interface set is positioned adjacent to the cover plate hole.
Regarding claims 3 and 12-13, a flange radially extending from the top end of the connector hub; and a flange slot (70, figure 1) formed on an outer edge of the flange, wherein the cover plate comprises a fastening mechanism (20, figure 1) is mechanically 
 	Regarding claim 15, the power interface set includes magnetic materials that form a magnetic joint to strengthen the connection between the power interface set and an accessory electrical interface.
Allowable Subject Matter
5.	Claims 17-20 are allowed.
6.	Claims 4, 6-11, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov
01/12/22.